Cunningham, J.
(dissenting) : I dissent from the doctrine announced in the second syllabus of this case and the corresponding portion of the opinion, and, for that reason, do not think that the judgment of the district court should be reversed. It was made to appear by the testimony on behalf of the plaintiff that Nichols should have been made a party plaintiff, and the defendant, if it had desired to avail itself of the defect thus made manifest, should have complied with the provisions of the statute, or made application to the court to bring Nichols in as a party, as provided by section 41 of the civil code (Gen. Stat. 1897, ch. 95, §27; Gen. Stat. 1899, §4285). It, however, did neither of these, but elected to proceed with the trial upon the issues and with the parties as made by the original pleadings, and the whole case was presented to the jury upon its merits. I think plaintiff should not now be heard to complain.
Besides this, Nichols testified as a witness for plaintiff that he had no interest in the case. He was present at the trial and knew what the lawsuit was about, made no application to be made a party thereto, but permitted the suit to proceed to judgment in favor of Hucklebridge. In any subsequent action, he would *516beyond any question be estopped from claiming any interest in the suit as against the plaintiff in error.
The case was tried upon its merits and, as I view it, without prejudicial error.